Citation Nr: 1627585	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-21 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985 and from November 1990 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and awarded a 10 percent rating effective August 1, 2010.  The Veteran disagreed with the rating assigned and the Veteran's PTSD rating was increased to 50 percent disabling in an August 2013 rating decision effective August 1, 2010.  The Board notes that the appeal is under the jurisdiction of the North Little Rock, Arkansas VA RO.     

The Veteran testified at a hearing before the Board in September 2015.  


FINDING OF FACT

The Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).


		REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran filed a claim seeking service connection for PTSD in March 2010, prior to his separation from service.  As noted above, the claim for service connection for PTSD was initially granted in a November 2011 rating decision and a rating of 10 percent was awarded under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 1, 2010, the date following the Veteran's release from active duty.  The Veteran disagreed with the rating assigned and this appeal ensued.  In an August 2013 rating decision, the rating for PTSD was increased to 50 percent effective August 1, 2010.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130. Under the general rating formula for mental disorders a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

At an April 2010 VA mental disorders examination, the Veteran reported that he was easily angered and had some sleep impairment.  He endorsed anhedonia and weight loss.  He had a depressed mood and mild anxiety.  The examiner did not diagnose PTSD at that time.  

At a VA PTSD assessment in January 2011, the Veteran indicated that he used the medication Sertraline to manage his anger.  He endorsed thoughts of suicide, a decreased desire to maintain personal hygiene, depressed mood, extreme irritability, hypervigilance, hypersomnia, nightmares, diminished interest in engaging in previously enjoyed activities, and diminished interest in being intimate with his wife.  The examiner diagnosed PTSD, depressive disorder, and alcohol abuse.  Later in 2011, the Veteran's records reflect reports of suicidal thoughts and marital problems.  His mood was depressed and he endorsed hopelessness regarding his ability to recover from PTSD as well as worsening psychiatric symptoms.  His GAF scores ranged from 48 to 55 in from April to September 2011.  

At a September 2011 VA mental disorders examination, the Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, and suicidal ideations.  The Veteran reported that he used to have problems with sleep initiation and sleep maintenance but with the medication Trazadone his sleep was improved.  He indicated that he slept five hours per night and had disturbing dreams about combat three to four times per week.  He endorsed crying spells, low self-esteem, low energy, low motivation, anhedonia, weight loss, and little interest in doing anything.  He reported suicidal thoughts at times.  The Veteran indicated that he occasionally experienced visual hallucinations.  He stated that he was paranoid during the examination interview.  The examiner diagnosed the Veteran with PTSD and alcohol abuse and assigned a GAF score of 53.  The examiner indicated that the Veteran's psychiatric disorder does not impair his ability to engage in physical and sedentary forms of employment. 

VA treatment reports dated through July 2015 indicate worsening symptoms and the use of psychotropic medication.  The records reflect reports of foreshortened future, flashbacks, nightmares, impaired concentration, emotional numbing, and suicidal thoughts with a plan.  

At a September 2015 video conference hearing, the Veteran testified that he was currently working and was not claiming entitlement to unemployability.  He reported that he had trouble being around people.  He indicated that he worked by himself in a warehouse.  He stated that every day was different and every day was difficult.  He endorsed thoughts of suicide and a flattened affect and he had difficulty in establishing and maintaining relationships.  The Veteran testified that he used medication to help his sleep impairment and anxiety.  He also reported trouble with his memory and forgetfulness.  He noted that his symptoms worsened at times and he had "bad days" where he had suicidal thoughts with intent six to eight times per month.   

Having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating for the relevant time period on appeal.  The medical evidence, consisting of VA examinations and VA treatment reports, demonstrates findings consistent with depressed mood, anxiety, hallucinations, sleep impairment, memory loss, and suicidal thoughts.  The Veteran's disability was not manifested by total occupational or social impairment.

Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 100 percent rating during this time.  The Veteran was not shown to experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  The Veteran has also did not demonstrate other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a total rating.  The Veteran was able to communicate, was employed, and was independent with his personal care.  Moreover, while the Veteran endorsed social impairment, a 70 percent rating contemplates an inability to establish and maintain effective relationships.

As such, the Board finds that total social and occupational impairment has not been shown.

 With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 48 to 55 which contemplate moderate symptoms to serious symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than severe symptomatology as there was no evidence of impairment of reality.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD. The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran specifically indicated at his hearing that he is still working and was not unemployable solely because of his PTSD.  As such, Rice is inapplicable here.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

 Accordingly, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating and no higher for the relevant time period on appeal.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.   The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  While the Veteran testified that his PTSD worsened since his most recent examination in September 2011, he indicated that he would submit additional VA treatment records reflecting the current severity of the PTSD.  Such records have been associated with the claims file and as such another examination is not necessary.  

ORDER

Entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


